             Case 3:18-cv-04881-JSC Document 229 Filed 10/14/20 Page 1 of 2



 1
      David C. Marcus (SBN 158704)
 2    david.marcus@wilmerhale.com
      Christopher T. Casamassima (SBN 211280)
 3    chris.casamassima@wilmerhale.com
      Nicholas G. Purcell (SBN 313630)
 4    nick.purcell@wilmerhale.com
      WILMER CUTLER PICKERING
 5    HALE AND DORR LLP
      350 South Grand Avenue, Suite 2400
 6    Los Angeles, CA 90071
      Telephone: +1 213 443 5300
 7    Facsimile: +1 213 443 5400

 8    Andrew Dulberg (admitted pro hac vice)
      andrew.dulberg@wilmerhale.com
 9    Sarah R. Frazier (admitted pro hac vice)
      sarah.frazier@wilmerhale.com
10    WILMER CUTLER PICKERING
      HALE AND DORR LLP
11    60 State Street
      Boston, MA 02109
12    Telephone: +1 617 526 6000
      Facsimile: +1 617 526 5000
13
      Attorneys for Defendant
14    FIDELITY INVESTMENTS CHARITABLE
      GIFT FUND
15

16                                UNITED STATES DISTRICT COURT

17                           NORTHERN DISTRICT OF CALIFORNIA

18                                   SAN FRANCISCO DIVISION

19

20   EMILY FAIRBAIRN and
     MALCOLM FAIRBAIRN,                          Case No. 3:18-cv-04881-JSC
21
            Plaintiffs,                          DEFENDANT FIDELITY INVESTMENTS
22                                               CHARITABLE GIFT FUND’S NOTICE
                v.                               REGARDING CLARIFICATION
23                                               REGARDING SEQUESTRATION OF
     FIDELITY INVESTMENTS                        EXPERT WITNESSES
24   CHARITABLE GIFT FUND,

25          Defendant.

26

27

28

     Case No. 3:18-cv-04881-JSC                               DEF’S REQUEST FOR CLARIFICATION
              Case 3:18-cv-04881-JSC Document 229 Filed 10/14/20 Page 2 of 2



 1      Defendant’s Request For Clarification Regarding Sequestration of Expert Witnesses

 2          In the parties’ Joint Proposed Final Pretrial Order, both sides agreed that expert witnesses

 3   need not be sequestered. ECF No. 191 at 15:15-20. The Court’s Order Following Pretrial

 4   Conference, however, states that all witnesses other than Plaintiffs and Fidelity Charitable’s party

 5   representative, Pamela Norley, are prohibited from observing, reading, watching, or discussing

 6   any other witnesses’ testimony in advance of their own. ECF No. 227 at 8:7-10. Given that both

 7   parties will be introducing expert testimony in response to expert testimony elicited by the

 8   opposing party, Fidelity Charitable respectfully requests clarification, and reiterates its request

 9   that the Court permit the parties’ expert witnesses to observe the entire trial consistent with the

10   parties’ agreement in the Joint Proposed Final Pretrial Order.

11

12   DATED: October 14, 2020                                 Respectfully submitted,

13                                                           By: /s/ David. C. Marcus
                                                             DAVID C. MARCUS
14                                                           CHRISTOPHER T. CASAMASSIMA
                                                             WILMER CUTLER PICKERING HALE
15                                                              AND DORR LLP
                                                             350 South Grand Avenue, Suite 2400
16                                                           Los Angeles, CA 90071
                                                             Telephone: +1 213 443 5300
17                                                           Facsimile: +1 213 443 5400
18                                                           ANDREW S. DULBERG (pro hac vice)
                                                             SARAH R. FRAZIER (pro hac vice)
19                                                           WILMER CUTLER PICKERING
                                                               HALE AND DORR LLP
20                                                           60 State Street
                                                             Boston, MA 02109
21                                                           Telephone: +1 617 526 6000
                                                             Facsimile: +1 617 526 5000
22
                                                             Attorneys for Defendant
23                                                           FIDELITY INVESTMENTS FIDELITY
                                                             CHARITABLE GIFT FUND
24

25

26

27

28
                                                       -1-
     Case No. 3:18-cv-04881-JSC                                          DEF’S REQUEST FOR CLARIFICATION
